USDC IN/ND case 3:18-cv-00541-RLM-MGG document 112 filed 06/04/20 page 1 of 3


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 DARREN ARMSTEAD,

             Plaintiff,

                   v.                      CAUSE NO. 3:18-CV-541-RLM-MGG

 DR. MARANDET, et al.,

             Defendants.



                               OPINION AND ORDER

      Plaintiff Darren Armstead is held at the Miami Correctional Facility. He’s

been granted leave to proceed against Defendants Dr. Marandet and Nurse Kim

Meyers for their alleged denial of medical care after he fell and injured his hand

on April 10, 2017. On May 26, he filed a motion for a preliminary injunction with

allegations unrelated to this lawsuit. He says that on April 15, the defendants

“or their agents and assigns” moved him without justification from a bottom

range and bunk to a top range and a top bunk. (ECF 106 at 2.) Three days later,

they moved him again. (Id.) He claims that these moves endanger him because

he suffers from seizures and he takes medication that has side effects of

drowsiness, dizziness, blurred vision, tiredness, and alike. He says it’s only a

matter of time before he suffers a seizure while “walking up or down the stairs”

(id. at 3) and possibly aggravates his hand injury.

      “[A] preliminary injunction is an extraordinary and drastic remedy, one

that should not be granted unless the movant, by a clear showing, carries the
USDC IN/ND case 3:18-cv-00541-RLM-MGG document 112 filed 06/04/20 page 2 of 3


burden of persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997). To

obtain a preliminary injunction, the moving party must show (1) he will suffer

irreparable harm before the final resolution of his claims; (2) available remedies

at law are inadequate; and (3) he has a likelihood of success on the merits. See

BBL, Inc. v. City of Angola, 809 F.3d 317, 323–324 (7th Cir. 2015). “If the plaintiff

fails to meet these requirements, the court must deny the injunction. The mere

possibility of irreparable injury is not enough.” Orr v. Shicker, 953 F.3d 490, 501

(7th Cir. 2020).

      Mr. Armstead hasn’t shown that he has a likelihood of success on the

merits in this case because his motion for a preliminary injunction is unrelated

to this lawsuit. His motion weaves the challenge to the custody placement

decisions into his medical care lawsuit by speculating that he may fall on the

stairs, or while climbing his bunk bed, as a result of a seizure and aggravate his

hand injury. These allegations are unrelated to the gravamen of this case: the

alleged failure to provide him with the appropriate medical care for his hand after

he fell. Moreover, the two defendants, Dr. Marandet and Nurse Meyers, can’t

provide the remedy Mr. Armstead is seeking.1 As medical professionals, they can

recommend a bottom bunk placement, but they don’t have control over Mr.

Armstead’s housing assignment. Rather, the Indiana Department of Corrections,

which is not a defendant in this case, controls the housing.




      1   He wants to be placed on a lower floor and on a bottom bunk.


                                                   2
USDC IN/ND case 3:18-cv-00541-RLM-MGG document 112 filed 06/04/20 page 3 of 3


      For these reasons, the Court, DENIES Mr. Armstead’s motion for a

preliminary injunction (ECF 106).

      SO ORDERED on June 4, 2020

                                          s/ Robert L. Miller, Jr.
                                          JUDGE
                                          UNITED STATES DISTRICT COURT




                                      3
